   Case 16-51392-grs         Doc 52      Filed 11/26/18 Entered 11/26/18 13:21:13             Desc Main
                                         Document Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF KENTUCKY
                             LEXINGTON DIVISION


IN RE: William Leonard Albright                                      Case Number: 16-51392
       Shelley L. Albright
       Debtors


                            NOTICE OF FINAL CURE PAYMENT


        The Chapter 13 Trustee gives notice pursuant to Rule 3002.1(f) that the trustee has paid in full

the amount required to cure the PREPETITION default and any postpetition default provided for in the

plan as set forth in the creditor's proof of claim:

Creditor Name                             Account #        Court Claim # Claim Amount Amount Paid
US BANK TRUST NA                                                  7-1         $16,740.29       $16,740.29
% BSI FINANCIAL SERVICES
P O BOX 679002
DALLAS, TX 75267-9002

        If the debtor contends that the final cure payments have been made other than as noted above,

the debtor, by counsel, may file and serve the Notice required by Rule 3002.1(f).

        The trustee further gives notice that pursuant to Rule 3002.1(g), within 21 days after service of

this Notice, the creditor shall file and serve on the debtors, debtors' counsel, and the trustee a statement

indicating (1) whether it agrees that the debtors have paid in full the amount required to cure the default

on the claim, and (2) whether the debtors are otherwise current on all payments consistent with 11

U.S.C. § 1322(b)(5). The statement shall itemize the required cure or postpetition amounts, if any, that

the creditor contends remain unpaid as of the date of the statement. The statement shall be filed as a

supplement to the creditor's proof of claim and is not subject to Rule 3001(f).
   Case 16-51392-grs       Doc 52     Filed 11/26/18 Entered 11/26/18 13:21:13            Desc Main
                                      Document Page 2 of 2

                                   CERTIFICATE OF SERVICE

It is hereby certified that a true copy of the was mailed on 11/26/2018 to the persons indicated either by

mail or electronically.

                                                            /s/ Beverly M. Burden
                                                            Beverly M. Burden, Chapter 13 Trustee
                                                            Ky Bar ID: 09330
                                                            P O Box 2204
                                                            Lexington, KY 40588-2204
                                                            notices@ch13edky.com
                                                            859-233-1527

William Leonard Albright                                    ATKINSON, RYAN R.
Shelley L. Albright                                         Served Electronically Via ECF
3485 Aldershot Dr
Lexington, KY 40503-4201


US BANK TRUST NA
% BSI FINANCIAL SERVICES
P O BOX 679002
DALLAS, TX 75267-9002



BSI FINANCIAL SERVICES INC
1425 GREENWAY DR
STE 400
IRVING, TX 75038
